Citation Nr: 1450233	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for an eye disability.

2.  Entitlement to service connection for an eye disability.

3.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a kidney disability.

4.  Entitlement to service connection for a kidney disability.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for gastroesophageal reflux disease.

8.  Entitlement to service connection for a bladder disability.

9.  Entitlement to service connection for a skin disability of the head, arms, and upper torso.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970, during which he served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issues of entitlement to service connection for an eye disability, service connection for a kidney disability, service connection for gastroesophageal reflux disease (GERD), service connection for a bladder disability, and service connection for a skin disability of the head, arms, and upper torso are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A June 2006 rating decision denied service connection for an eye condition and a kidney condition.  The Veteran did not perfect an appeal with respect to those denials, or submit documentation constituting new and material evidence, within the one-year appeal period.

2.  Evidence submitted since the June 2006 rating decision raises a reasonable possibility of substantiating the Veteran's claims for service connection for an eye condition and a kidney condition.

3.  The preponderance of the evidence does not establish that peripheral neuropathy of either upper extremity has been diagnosed.

4.  The preponderance of the evidence does not establish that peripheral neuropathy of either lower extremity has been diagnosed.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence submitted to reopen the claims of entitlement to service connection for an eye disability and for a kidney disability is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  October 2009 and February 2010 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The October 2009 letter also notified the Veteran of regulations pertinent to claims to reopen based on the submission of new and material evidence.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The May 2010 VA examination was adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence Claims

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

A June 2006 rating decision denied the Veteran's claims for an eye condition and for a kidney condition.  The Veteran did not perfect an appeal with respect to that rating decision, or submit documentation constituting new and material evidence within the one-year appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  The Veteran's claims were denied in the June 2006 rating decision because the record did not reflect a currently diagnosed eye disability or kidney disability.  

However, private treatment records dated between April 2004 and January 2009 show a continuing diagnosis of glaucoma suspect, and the May 2010 VA eye examination shows diagnosed eye disabilities including hypertensive retinopathy and glaucoma suspect.  The May 2010 VA diabetes examination also shows a diagnosis of chronic renal insufficiency with proteinuria.  While the examination reports do not relate the Veteran's eye and kidney conditions directly to his military service or proximately to a service-connected disability, they trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 118.  The Board thus finds that these VA examination reports constitute new and material evidence, and the Veteran's claims are reopened.

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Although a April 2009 private record questioned paresthesias, the physician suspected peripheral vascular disease, not peripheral neuropathy.  Otherwise, private treatment records dated between February 2003 and May 2008, and November 2008 and November 2009, reflected normal neurologic findings, and no other complaints of paresthesias; the Veteran specifically denied experiencing numbness or tingling in the extremities in a May 2007 private review of systems, and right hand pain reported at a March 2009 visit was assessed as carpal tunnel syndrome.  Similarly, at the May 2010 VA diabetes examination, the Veteran denied having any paresthesias or dysesthesias in the upper or lower extremities.  Physical examination showed normal clinical findings including motor testing being 5/5 in the upper and lower extremities; deep tendon reflexes being 2+ in the upper and lower extremities; and sensory testing being intact to pinprick, light touch, position, and vibration.  In making the final assessment, the examiner determined that there was no evidence of any kind of neurologic disorder.

Thus, although the Veteran asserts that he experiences symptoms to include pain and numbness in his upper and lower extremities, the evidence does not establish that these are manifestations of a diagnosed neurologic disability.  Without competent evidence of a chronic disability, service connection for the claimed disability cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  For this reason, the Veteran's claims for service connection for peripheral neuropathy cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an eye disability is reopened.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a kidney disability is reopened.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

The remaining issues on appeal require additional development before they can be adjudicated by the Board.

With respect to the Veteran's claimed eye disability, the May 2010 VA examiner did not provide an opinion as to whether the Veteran's diagnosed hypertensive retinopathy and/or glaucoma suspect is directly related to service, or was caused or aggravated by a service-connected disability, including his service-connected diabetes mellitus.  Remand is required so that this opinion can be obtained.  Similarly, with respect to the Veteran's claimed kidney disability, the May 2010 VA examiner diagnosed chronic renal insufficiency, and related it to the Veteran's nonservice-connected hypertension, but did not provide an opinion as to whether the chronic renal insufficiency was caused or aggravated by a service-connected disability, including the Veteran's service-connected diabetes mellitus.  Remand is required so that this opinion can be obtained.  

In the May 2010 VA diabetes examination report, the examiner diagnosed GERD and found that it predated the Veteran's diabetes diagnosis and, thus, was less likely than not caused by his diabetes.  However, secondary service connection for VA purposes requires that an opinion address both causation (whether the GERD was the direct result of his service-connection diabetes), but also whether it was aggravated (worsened beyond the natural progress of the condition).  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Remand is thus required so that an addendum opinion as to aggravation can be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

In his October 2009 claim, the Veteran asserted that secondary to his service-connected diabetes, he had a bladder condition manifested by frequent urination and difficulty starting and stopping the urine stream.  He also specifically endorsed frequent urination in a May 2007 private review of systems document.  However, at the May 2010 VA diabetes examination, no clinical examination of the bladder was conducted.  Based on the Veteran's credible lay reports of symptomatology, which are of a particular personal and intimate nature, the Board finds that remand for a VA genitourinary examination is required so that the nature and etiology of any bladder condition can be determined.  

At the May 2010 VA diabetes examination, the Veteran reported experiencing a pruritic and painful, black lesion-like rash on his arms and legs since he returned from Vietnam, which occurred once every few months, lasting for 1 or 2 months.  However, physical examination found only tinea pedis between his toes.  While finding the examiner's clinical observations to be credible, the Board also finds that based on the Veteran's reports, his upper body skin condition is likely one that periodically manifests, and is not constant.  Indeed, with skin conditions, lay assertions as to its existence and duration are especially probative.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Court of Appeals for Veterans Claims has also taken judicial notice that skin disabilities, by their nature, are generally chronic and recurrent.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, a new examination should be conducted during the active stage of the Veteran's skin disability of the head, arms, and upper torso so that relevant clinical findings may be obtained.  

Accordingly, the issues of entitlement to service connection for an eye disability, a kidney disability, GERD, a bladder disability, and a skin disability are REMANDED for the following actions:

1.  After associating with the claims file any outstanding treatment records identified by the Veteran, either in physical or electronic form, notify him that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Forward the Veteran's claims file to a VA eye examiner and ask him or her to review the Veteran's claims file, then provide an opinion as to whether it is at least as likely as not that the Veteran's hypertensive retinopathy and/or glaucoma suspect are directly related to his active military service, or caused (the direct result of) or aggravated (permanently worsened beyond the natural course of the condition) by his service-connected diabetes mellitus.  The examiner should fully explain any opinion provided, citing to claims file documents and/or medical evidence as necessary.

3.  Forward the Veteran's claims file to a VA examiner with experience in kidney disabilities and ask him or her to review the Veteran's claims file, then provide an opinion as to whether it is at least as likely as not that the Veteran's chronic renal insufficiency is directly related to his active military service, or caused (the direct result of) or aggravated (permanently worsened beyond the natural course of the condition) by his service-connected diabetes mellitus.  The examiner should fully explain any opinion provided, citing to claims file documents and/or medical evidence as necessary.

4.  Forward the Veteran's claims file to a VA gastrointestinal conditions examiner and ask him or her to review the Veteran's claims file, then provide an opinion as to whether it is at least as likely as not that the Veteran's GERD is caused (the direct result of) or aggravated (permanently worsened beyond the natural course of the condition) by his service-connected diabetes mellitus.  The examiner should fully explain any opinion provided, citing to claims file documents and/or medical evidence as necessary.

5.  Schedule the Veteran for a VA genitourinary examination to determine the nature and etiology of any bladder condition found.  The claims folder should be made available to and reviewed by the examiner.  The examiner must state whether the Veteran has a diagnosed bladder condition, or whether it is more likely that the Veteran's credibly reported bladder symptomatology (frequent urination, difficulty starting/stopping urine flow) are manifestations of his kidney condition.  If a bladder condition is diagnosed, the examiner should opine as to whether it is at least as likely as not that the bladder condition is directly related to service, or is caused (the direct result of) or aggravated (permanently worsened beyond the natural progression of the condition) by the service-connected diabetes mellitus.  A complete rationale should be provided for any opinion stated.

6.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of his upper body skin disability.  This examination should be conducted, if possible, during an "active" stage of the condition.  After conducting a complete physical examination, the VA examiner should state whether it is at least as likely as not that the Veteran's skin disability had its onset during service, is directly related to service, or is caused or aggravated by a service-connected disability.  

The examiner must acknowledge and discuss the Veteran's competent report of the onset and recurrence of his skin symptoms since service.  A complete rationale should be provided for any opinion expressed.

7.  Readjudicate the appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


